Title: To Thomas Jefferson from William Bacon, 11 August 1807
From: Bacon, William
To: Jefferson, Thomas


                        
                            Sir
                     
                            Albemarle August the 11th. 1807
                        
                        should you have any Busyness for an overseer I shall Be glad to serve you as such—I have followed the
                            Calling for a Number of yeares With old Colo. Carter & his son Charles Carter in Amherst & quit Busayness my selfe on
                            the Account of my familey it Was giting Large. Since I have Bought Land and the situation of it is such that I thinke my
                            Negroes Will Be Better to higher them then to Suffer as I We have so Littel Cleard Land Wich is my Reson for Wising to
                            under take Busyness again. my familey is twenty Which is But for
                            Whites my plantation is two small for such times as We have should you have any Busyness and thinke it Worth
                            your Notice if you Will applye to David & garland in New
                            glasgo in Amherst you may then git satifacton—Respecting of my Conduct as an overseer also William S Craffard Colo.
                            Merideth Capt. Coalman Colo Burris. Besides others that is Noes me that is Convenient to glasgo as you go threw the town
                            I Wish you to git some satisfaction of my Conduct as I Wish to serve you I shall have a Wife & one Childe that I Wish
                            to keep With me Wich is a Daughte If you have any Busyness and thinke it Worth your While Let me No By a few Lines. I
                            would have Come my self But I Expect you have so much Companey that I Thought Best to Right to you this from your Most
                            Humbel sert
                        
                            William Bacon
                            
                        
                        
                            Mr. Robert Reaves have had my Crops of tobo. for fourteen years. Which he Can inform you of my
                            Conduct.
                        
                    